DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 18-22 depend from canceled claim 1, therefore claims 14 and 18-22 are indefinite.  Accordingly dependent claims 15-17 are indefinite.  For the purpose of examination, claims 14 and 18-22 will be interpreted as depending from claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (JP 7-316271).  An English machine translation was used for citation [IDS 5/13/20].
Regarding claims 10-13 and 18:  Aoyama et al. (JP ‘271) discloses polylactic acid polyester block copolymers of formula (I), wherein R1 is a C1-C20 [abstract].  Aoyama et al. (JP ‘271) discloses R1 is derived from propiolactone, β-butyrolactone and ε-caprolactone [0011].   Aoyama et al. (JP ‘271) discloses Ex. 2 [Ex. 2 0022-0023, 0026; Table 1, Ex. 2] was conducted as Ex. 1 [Ex. 1; 0022] and prepares an oligomer of propiolactone (R1 = C2) {note: propiolactone exchanged for ε-caprolactone as the cyclic lactone [0011]; see MPEP 2131.02} having a Mn of 5,000, and was subsequently reacted with L-lactide to afford a block copolymer having n/(m+n) of 0.18 {corresponding to m ~ 314 and n ~ 69; ratio of n:m of 1:4.6} [Ex. 2; 0022-0023, 0026; Table 1, Ex. 2].  
Note formula (I):

    PNG
    media_image1.png
    68
    357
    media_image1.png
    Greyscale
 R1 = C2 [abstract; 0003, 0022-0023, 0026; Table 1, Ex. 2].
Regarding claims 19-22:  Aoyama et al. (JP ‘271) discloses the basic claimed block copolymer set forth above with respect to clam 10].
The claimed effects and physical properties, i.e. a first peak at a melting point (Tm) of 60 °C to 80 °C and a second peak at a melting point (Tm) of 125 °C to 150 °C in DSC (Differential Scanning Calorimeter) patterns [instant claim 19]; a tensile strength of 40 MPa to 55 MPa [instant claim 20]; a tensile modulus of 1 GPa to 3.3 GPa [instant claim 21]; an elongation at break of 1.8% to 540% [instant claim 22], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-11 of copending Application No. 16/754480 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other the claimed 3-hydroxypropionate-lactate block copolymer [P(3HP-b-LA)] of Application No. 16/754480 anticipates the instant claimed lactic acid-3-hydroxypropionate block copolymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Aoyama et al. (JP 7-316271) does not disclose a block copolymer corresponding to instant Chemical Formula (1).

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767